Filed 1/27/22 P. v. Martinez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079004

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD272693)

 MAURICIO MARTINEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Joseph P. Brannigan, Judge. Affirmed.
         Jay Temple, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
         This is an appeal from the denial of a motion to dismiss under Penal

Code1 section 1203.42. The trial court found Mauricio Martinez ineligible for
relief under the statute and denied the motion. We will find the record on




1        All further statutory references are to the Penal Code.
appeal does not present any arguable issues for reversal on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).)
      In 2017, Martinez pleaded guilty to assault with force likely to produce
great bodily injury (§ 245, subd. (a)(4)). The court sentenced Martinez to
three years on probation.
      In 2019, the court revoked probation and sentenced Martinez to a two-
year term in prison.
      In 2021, Martinez filed a petition for dismissal of his conviction under
section 1203.42. Following a hearing with Martinez present, the court found
Martinez was not eligible for relief and denied the petition.
      Martinez filed a notice of appeal.
      Appellate counsel has filed a brief pursuant to Wende, supra, 25
Cal.3d 436, indicating counsel he has not been able to identify any arguable
issues for reversal on appeal. Counsel asks the court to review the record for
error as mandated by Wende. We offered Martinez the opportunity to file his
own brief on appeal, but he has not responded.
                                  DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal.
      1. Whether the trial court analyzed the petition under section 1203. 4
rather than section 1203.42.
      2. Whether the trial court erred in denying Martinez’s petition for
dismissal under section 1203.4.




                                       2
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Martinez on this appeal.
                               DISPOSITION
      The order denying Martinez’s petition to dismiss under section 1203.42
is affirmed.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                     3